114 Ga. App. 510 (1966)
151 S.E.2d 881
KENNESAW LIFE & ACCIDENT INSURANCE COMPANY
v.
FLANIGAN (two cases).
42241, 42242.
Court of Appeals of Georgia.
Submitted September 12, 1966.
Decided October 10, 1966.
Rehearing Denied October 26, 1966.
Jones & Kemp, Charles M. Jones, for appellant.
L. H. Hilton, for appellee.
HALL, Judge.
A petition in tort for fraud and deceit predicated upon false and fraudulent representations, made by a duly authorized agent of an insurance company in the sale of a life insurance policy, that the plaintiff would share in the company's profits, that the defendant guaranteed an annual return of not less than 6 percent, and possibly as much as 15 percent, and that the plaintiff could at her option withdraw any part or all of the sums paid to the company, failed to state a cause of action because the representations upon which the action is predicated were promises and conjectures as to future acts and events. Crozier v. Provident Life &c. Ins. Co., 53 Ga. App. 572, 574 (186 S.E. 719); Cosby v. Asher, 74 Ga. App. 884, 887 (41 SE2d 793); Ambrose v. Brooks, 109 Ga. App. 881, 882 (137 SE2d 573); Clinton v. State Farm Mut. Auto Ins. Co., 110 Ga. App. 417, 419 (138 SE2d 687); Strickland v. Levy's of Savannah, 112 Ga. App. 665, 666 (145 SE2d 831).
The trial court erred in overruling the defendant's general demurrers to the plaintiff's petitions.
Judgment reversed. Nichols, P. J., and Deen, J., concur.